department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date uil dear public employees retirement_system i am responding to your letter requesting a ruling for a refund of social_security_taxes on behalf of employees covered by paid_by the the pers you also request information on how to recover the overpayment of employment_taxes we have enclosed a copy of irs publication circular_e employer’s tax guide which contains guidance on this issue in section reporting adjustments on form_941 for your information unfortunately we cannot issue you a ruling because your submission does not meet the requirements for requesting a private_letter_ruling revproc_2000_1 2000_1_irb_4 sets forth procedures for requesting letter rulings in the absence of a request for formal guidance we can only provide general information generally services performed in the employ of a state or its political subdivisions are excepted from employment for purposes of the federal_insurance_contribution_act fica sec_3121 there are however exceptions to the rule state and local_government employees who began performing services after date are exempt from the old age survivors disability insurance oasdi portion of fica tax so that services provided by such employees are only subject_to the hospital insurance hi or medicare portion of fica tax sec_3121 for services provided after date by individuals employed by state_or_local_government the fica tax_liability depends upon their coverage by a state_or_local_government retirement_plan and their fica liability before that date sec_3121 the services of the individuals covered by a retirement_plan of the state_or_local_government are generally exempted from fica but if the individuals began performing services after date the exemption would be limited to the oasdi cor-132405-01 portion of fica and medicare liability would be imposed the services of an individual not covered by a state_or_local_government retirement_plan is generally subject_to all portions of the fica tax if an individual was previously exempt from the oasdi portion of the fica tax and has been in continuous employment with the same employer since date that individual’s services will continue to be exempt sec_6413 of the code provides that if more than the correct amount of employer or employee fica tax is paid on any payment of remuneration proper adjustments of both the tax and the amount to be deducted must be made without interest as prescribed by regulations sec_6413 of the code provides that if more than the correct amount of employer or employee fica tax is paid on any remuneration and the overpayment cannot be adjusted under sec_6413 because the overpayment relates to a period with respect to which the return has already been filed the amount of the overpayment must be refunded as prescribed by regulations sec_31_6413_a_-1 of the employment_tax regulations provides that when the employer ascertains that it has paid more than the correct amount of employee tax under sec_3101 after the return reporting the payment has been filed the employer shall repay or reimburse the employee if the error is ascertained within the applicable limitations_period however the employer is exempted from the refund requirement if the overcollection and overpayment to the district_director is made the subject of a claim_for_refund_or_credit and the employer elects to secure the written consent of the employee to the allowance of the refund_or_credit under the procedure provided in sec_31_6402_a_-2 based on the provisions of the code and the regulations we suggest that to the extent there has been an overcollection of employee fica tax from the wages of an employee paid in a prior year that is still open under the period of limitations the employer should repay or reimburse the employees in the amount of the overcollection before the expiration of the limitations_period sec_31_6413_a_-1 the employer should obtain and keep as part of its records the written receipt of the employee showing the date and amount of the repayment and stating that a the employee has not claimed refund_or_credit of the amount of the overcollection or if so such claim has been rejected and b the employee will not claim refund_or_credit of such amount sec_31_6413_a_-1 after repaying or reimbursing the employees and obtaining the requisite employee certifications the employer may correct the prior errors by claiming credit for the employee fica on the form_941 for the period in which the error was ascertained or on the form_941 for the return_period following the return_period in which the error was ascertained sec_31_6413_a_-2 the employer must provide background cor-132405-01 information and certifications supporting prior quarter adjustments the employer should file with form_941 and form 941c supporting statement to correct information copy enclosed or attach a statement that shows what the error was quarter in which the error was made that the employer repaid the employee tax or received from each affected employee a written consent to this refund_or_credit that the employer received from the employee a written_statement that he or she will not claim a refund_or_credit for the amount of the overcollected social_security and medicare taxes sec_31_6402_a_-2 alternatively if the employer no longer files form 941s because all employees are not subject_to any portion of fica the employer is therefore unable to adjust the overpayment by using the procedure above so the employer may file claims for refund via form sec_843 copy enclosed i hope this information is helpful to you if you need additional information please contact me or kyle orsini of my staff at sincerely will e mcleod assistant chief employment_tax branch office of associate division chief_counsel tax exempt and government entities cid cid cid cid
